JUSTICE HARRISON, dissenting. I respectfully dissent. I believe reasonable inferences remain which show a connection between decedent’s original injury and his subsequent death. This case is very similar to Bak v. Burlington Northern, Inc. (1981), 93 Ill. App. 3d 269, 417 N.E.2d 148, where a woman died of an overdose of Darvon nine months after she slipped and fell on stairs in the railroad station owned by the defendant. A coroner’s inquest had concluded death was by suicide. The executor disagreed, testifying that suicide would have been against the decedent’s religion and that she was in such severe pain there were times she did not know how much medication she was taking. The executor also stated decedent had told him the night before she died that she was feeling “a little better,” and did not appear to be upset. The trial court granted summary judgment for the defendant on the theory that whether decedent died as a result of suicide or from a negligently self-administered overdose, either was an independent intervening cause and not a foreseeable result of her fall. The appellate court held that summary judgment was improper because significant questions of fact remained: “Here a material question of fact is raised as to whether the overdose was a negligent act of decedent, a nonnegligent accidental overdose, or a voluntary suicide. Another question for the fact-finder is the ultimate one of whether defendant’s alleged primary negligent act was the proximate cause of decedent’s death.” (93 Ill. App. 3d 269, 272, 417 N.E.2d 148, 150.) In the present case as well, the question remains whether the overdose was a negligent act of decedent, a nonnegligent accidental overdose, or a suicide. There also exists the ultimate question of whether defendants’ alleged primary conduct was the proximate cause of decedent’s death. The majority states that any connection between the initial injury and the death has been severed for two reasons: because decedent took an overdose of drugs and combined the drugs with alcohol, and because decedent had recovered from his injury five months before his death. Regarding the first reason, there still exists a genuine issue of fact as to what caused decedent to take an overdose. Defendants presented the evidence of Dr. Gabrawy who stated there was a likelihood decedent took the overdose in order to take his own life. There was also circumstantial evidence of suicide in that death was by an overdose. But this evidence was not conclusive enough to eliminate other explanations for the overdose. However, even if Dr. Gabrawy had been certain decedent committed suicide, suicide is not always considered an independent agency which breaks the causal chain between the original injury caused by a defendant and the subsequent death of the injured person. If a plaintiff is suffering from a mental condition which prevents him from realizing the nature of his act or controlling his conduct, the defendant will be liable for the suicide if the original injury caused the mental condition. (Repinski v. Jubilee Oil Co. (1980), 85 Ill. App. 3d 15, 25-26, 405 N.E.2d 1383, 1391.) The fact that eight months passed between the original injury and the death here does not rule out any connection between the original injury and the subsequent death of decedent. (See Repinski v. Jubilee Oil Co. (1980), 85 Ill. App. 3d 15, 26, 405 N.E.2d 1383, 1391 (time lapse of three months did not rule out connection with attempted suicide).) Defendants have failed to eliminate the reasonable inference that decedent’s original injury might have caused a mental condition which prevented him from realizing the nature of his act or controlling his conduct. Defendants also have failed to eliminate the reasonable inference that the overdose was accidental or the result of decedent’s negligence. The majority notes that decedent took an overdose of prescription drugs and also drank alcohol. The intervention of an independent intervening cause does not necessarily relieve one of responsibility for a negligent act when the intervening cause of injury is of such nature as could reasonably have been anticipated. (Neering v. Illinois Central R. R. Co. (1943), 383 Ill. 366, 381, 50 N.E.2d 497.) It has been generally held that the negligent treatment by a physician is reasonably foreseeable, and the original tortfeasor is liable for aggravation of the original injury caused by the negligent treatment. (Gertz v. Campbell (1973), 55 Ill. 2d 84, 88, 302 N.E.2d 40, 43.) I would submit it is at least as foreseeable that an injured person would take an overdose as it is a physician would prescribe an overdose. The majority’s other reason for finding a lack of causal connection is also unfounded. The majority states that the record shows decedent had recovered from his injuries so that he could have returned to work almost five months before his death. The record does show Dr. Sethakorn stated he would have allowed decedent to return to work, but not that decedent had fully recovered or had no more pain. Dr. Sethakorn continued prescribing pain medication for decedent until as late as March 3, 1982, several weeks after he would have allowed decedent to return to work. Furthermore, decedent’s father stated in an affidavit that his son was experiencing pain on a daily basis up until the time of his death. The majority notes that if decedent had been in continuing pain he would have depleted his last supply of Darvon long before his death. However, the doctor’s directions called for decedent to take the medication on an as needed basis. It is reasonable to believe that some days he experienced pain but not to the extent of needing medication, while on other days the pain was more severe. Even the majority’s view of the facts would not preclude a finding that defendants were liable for decedent’s death. In Stephenson v. Air Products & Chemicals, Inc. (1969), 114 Ill. App. 2d 124, 134, 252 N.E.2d 366, 371, this court rejected the argument that an original tortfeasor’s liability for subsequent injuries is limited to cases where the second injury was suffered within the period of convalescence from the original injury. We held there that “the test is whether there is a sufficient causal relationship and we are not persuaded that recovery should be limited to occurrences within the period of convalescence.” 114 Ill. App. 2d 124, 134, 252 N.E.2d 366, 371. Having found defendants have failed to eliminate all genuine issues of material fact, I would reverse the summary judgment entered on behalf of defendants and remand for further proceedings.